Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 03/11/2022. Applicant amended claims 1, 8, 16 and 20, and cancelled claims 3-6, 10-14 and 17-19. Claims 1-2, 7-9, 15-16 and 20 are presented for examination and based on current examiner’s amendment claims 1, 8 and 16, renumbered as 1-3 are allowed for the reasons indicated herein below.  

Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 03/11/2022, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on Applicant’s arguments and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Howard Levy (Reg. No. 55,378).

The application has been amended as follows:	
The claims have been amended as follows:
Claims: 

active harmonic filters (AHFs) disposed in parallel with each other and with a load, 
the AHFs being electrically coupled to a common coupling point that is electrically interposed between a grid and the load, and
the AHFs being configured to affect, by PWM, a characteristic of current flowing between the grid and the load[[;]], and 
a controller operably coupled to the AHFs and configured to synchronize the PWMs of the AHFs to thereby cancel ripple currents propagating towards the grid,
wherein:
the AHFs comprise an even total number of two or more first and two or more second parallel AHFs, each of the two or more first AHFs having a corresponding one of the two or more second AHFs,
the controller comprises a master-slave micro controller unit (MCU) disposed in each corresponding pair of the first and second AHFs,
the controller synchronizes the PWMs of corresponding ones of the first and second AHFs to exhibit a 180˚ phase shift,
the grid comprises an electrical grid and the load comprises a rectifier front end type variable frequency drive in a high tier chiller, and
the controller moderates synchronization of the PWMs of the first and second AHFs to exhibit a controllable phase shift.         
2.	(Cancelled) 
3.	(Cancelled) 
4.	(Cancelled)
5.	(Cancelled)
6.	(Cancelled)
7.	(Cancelled) 
8.	(Currently amended) A pulse width modulation (PWM) interleaving system, comprising:
an input line by which upstream current is carried from a grid;
an output line by which downstream current is carried toward a load; 
active harmonic filters (AHFs) disposed in parallel with each other and with the load[[,]]; 
the AHFs being electrically coupled to a common coupling point that is electrically interposed between the input and output lines[[,]]; and 
the AHFs being configured to affect, by PWM, a characteristic of the downstream current; and 
a controller operably coupled to the AHFs and configured to synchronize the PWMs of the AHFs to thereby cancel ripple currents propagating towards the grid in the upstream current; 
wherein:
the AHFs comprise an even total number of two or more first and two or more second parallel AHFs, each of the two or more first AHFs having a corresponding one of the two or more second AHFs,
the controller comprises a master-slave micro controller unit (MCU) disposed in each corresponding pair of the first and second AHFs,
the controller synchronizes the PWMs of corresponding ones of the first and second AHFs to exhibit a 180˚ phase shift,
the grid comprises an electrical grid and the load comprises a rectifier front end type variable frequency drive in a high tier chiller, and
controller moderates synchronization of the PWMs of the first and second AHFs to exhibit a controllable phase shift.         
9.	(Cancelled) 
10.	(Cancelled) 
11.	(Cancelled) 
12.	(Cancelled) 
13.	(Cancelled) 
14.	(Cancelled) 
15.	(Cancelled) 
16.	(Currently amended) A pulse width modulation (PWM) interleaving method for use with a system in which active harmonic filters (AHFs) are disposed in parallel with each other and with a load, the AHFs being electrically coupled to a common coupling point that is electrically interposed between a grid and the load, the PWM interleaving method comprising:
executing PWM of each of the AHFs to affect a characteristic of current flowing between the grid and the load;
synchronizing, by a controller, the executing of the PWM of each of the AHFs to cancel ripple currents propagating towards the grid;
measuring, by the controller, remaining ripple currents propagating towards the grid from the AHFs; and
moderating, by the controller, synchronization of the PWMs of the AHFs to exhibit a controllable phase shift based on results of the measuring;
wherein:
 the AHFs comprise an even total number of two or more first and two or more second parallel AHFs, each of the two or more first AHFs having a corresponding one of the two or more second AHFs,
the controller comprises a master-slave micro controller unit (MCU) disposed in each corresponding pair of the first and second AHFs,
the controller synchronizes the PWMs of corresponding ones of the first and second AHFs to exhibit a 180˚ phase shift, and
the grid comprises an electrical grid and the load comprises a rectifier front end type variable frequency drive in a high tier chiller.
17.	(Cancelled) 
18.	(Cancelled) 
19.	(Cancelled) 
20.	(Cancelled) 

Reasons for Allowance

4.	Claims 1, 8 and 16, renumbered as 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claim 1; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A pulse width modulation (PWM) interleaving system, comprising: active harmonic filters (AHFs) disposed in parallel with each other and with a load, the AHFs being electrically coupled to a common coupling point that is electrically interposed between a grid and the load, and the AHFs being configured to affect, by PWM, a characteristic of current flowing between the grid and the load, and a controller operably coupled to the AHFs and configured to synchronize the PWMs of the AHFs to thereby cancel ripple currents propagating towards the grid, wherein: the AHFs comprise an even total number of two or more first and two or more second parallel AHFs, each of the two or more first AHFs having a corresponding one of the two or more second AHFs, the controller comprises a master-slave micro controller unit (MCU) disposed in each corresponding pair of the first and second AHFs, the controller synchronizes the PWMs of corresponding ones of the first and second AHFs to exhibit a 180˚ phase shift, the grid comprises an electrical grid and the load comprises a rectifier front end type variable frequency drive in a high tier chiller, and the controller moderates synchronization of the PWMs of the first and second AHFs to exhibit a controllable phase shift”. As recited in claim 1.
Claim 8, renumbered as 2; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A pulse width modulation (PWM) interleaving system, comprising: an input line by which upstream current is carried from a grid; an output line by which downstream current is carried toward a load; active harmonic filters (AHFs) disposed in parallel with each other and with the load; the AHFs being electrically coupled to a common coupling point that is electrically interposed between the input and output lines; and the AHFs being configured to affect, by PWM, a characteristic of the downstream current; and a controller operably coupled to the AHFs and configured to synchronize the PWMs of the AHFs to thereby cancel ripple currents propagating towards the grid in the upstream current; wherein: the AHFs comprise an even total number of two or more first and two or more second parallel AHFs, each of the two or more first AHFs having a corresponding one of the two or more second AHFs, the controller comprises a master-slave micro controller unit (MCU) disposed in each corresponding pair of the first and second AHFs, the controller synchronizes the PWMs of corresponding ones of the first and second AHFs to exhibit a 180˚ phase shift, the grid comprises an electrical grid and the load comprises a rectifier front end type variable frequency drive in a high tier chiller, and controller moderates synchronization of the PWMs of the first and second AHFs to exhibit a controllable phase shift”. As recited in claim 8, renumbered as 2.
Claim 16, renumbered as 3; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A pulse width modulation (PWM) interleaving method for use with a system in which active harmonic filters (AHFs) are disposed in parallel with each other and with a load, the AHFs being electrically coupled to a common coupling point that is electrically interposed between a grid and the load, the PWM interleaving method comprising: executing PWM of each of the AHFs to affect a characteristic of current flowing between the grid and the load; synchronizing, by a controller, the executing of the PWM of each of the AHFs to cancel ripple currents propagating towards the grid; measuring, by the controller, remaining ripple currents propagating towards the grid from the AHFs; and moderating, by the controller, synchronization of the PWMs of the AHFs to exhibit a controllable phase shift based on results of the measuring; wherein: the AHFs comprise an even total number of two or more first and two or more second parallel AHFs, each of the two or more first AHFs having a corresponding one of the two or more second AHFs, the controller comprises a master-slave micro controller unit (MCU) disposed in each corresponding pair of the first and second AHFs, the controller synchronizes the PWMs of corresponding ones of the first and second AHFs to exhibit a 180˚ phase shift, and the grid comprises an electrical grid and the load comprises a rectifier front end type variable frequency drive in a high tier chiller”. As recited in claim 16, renumbered as 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839